UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 18, 2007 SILICON STORAGE TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) California 000-26944 77-0225590 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1171 Sonora Court Sunnyvale, California 94086 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (408) 735-9110 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) At the 2006 annual meeting of shareholders of Silicon Storage Technology, Inc., or SST, held on June 12, 2006, Yasushi Chicagami was elected by the shareholders of SST to serve as a director of SST until the next annual meeting of shareholders of SST. On or about November 18, 2007, Mr. Chicagami informed SST that while he intends to complete his current term as a director of SST, he will not stand for re-election at the next annual meeting of shareholders of SST. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DatedNovember 30, 2007 SILICON STORAGE TECHNOLOGY, INC. By: /s/ BING YEH Bing Yeh President and Chief Executive Officer
